                     UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF PENNSYLVANIA


MEGAN M. JAMES; WILLIAM A. LESTER;                   )
ANGELA PEASE, individually and on behalf             )
of others similarly situated,                        )
                                                     )     Case No. 2:19-cv-53
              Plaintiffs,                            )
                                                     )
       v.                                            )
                                                     )
SERVICE EMPLOYEES INTERNATIONAL                      )     District Judge Bissoon
UNION, LOCAL 668; STEVE CATANESE,                    )
in his official capacity as President of Service     )
Employees International Union, Local 668;            )
COMMONWEALTH OF PENNSYLVANIA,                        )
DEPARTMENT OF LABOR AND INDUSTRY;                    )
W. GERARD OLEKSIAK, in his official capacity         )
as Secretary of Pennsylvania Department of Labor     )
and Industry; THOMAS W. WOLF, in his official        )
capacity as Governor of the Commonwealth             )
of Pennsylvania; MICHAEL NEWSOME, in his             )
official capacity as Secretary of the Pennsylvania   )
Office of Administration; ANNA MARIA KIEHL,          )
in her official capacities as Chief Accounting       )
Officer for the Commonwealth of Pennsylvania         )
and Deputy Secretary of the Office of Comptroller    )
Operations,                                          )
                                                     )     Electronically Filed
              Defendants.                            )

                        JOINT MOTION TO STAY PROCEEDINGS

       AND NOW, come the Commonwealth Defendants, by their attorneys Yana L. Warshafsky,

Deputy Attorney General, and Nancy A. Walker, Chief Deputy Attorney General, and respectfully

submit the following Joint Motion to Stay Proceedings, and in support thereof aver the following:

       1.     This class action lawsuit was filed on January 17, 2019, by three employees of the

Department of Labor and Industry. (See generally ECF No. 1.) The employees challenged, inter

alia, certain “union security” provisions of the collective bargaining agreement (“CBA”) between



                                               1
SEIU Local 668 and the Commonwealth Defendants, and sought prospective relief enjoining the

future application of those provisions. See id. ¶3.

        2.      The Defendants filed their respective Answers denying Plaintiffs’ allegations and

denying that Plaintiffs are entitled to any relief in this action. (ECF Nos. 24 & 26.) An Initial Case

Management Conference was scheduled for June 26, 2019. (ECF No. 32.)

        3.      Following the parties’ June 4, 2019 Rule 26(f) conference, counsel for SEIU Local

668 circulated a Side Letter Agreement, signed by the Union President and a Commonwealth

Official. Said letter is attached hereto as Exhibit 1.

        4.      Superseding the challenged “union security” provisions of the CBA, this Side

Letter Agreement provides that any employee of the Commonwealth who is or in the future

becomes a member of Local 668 “may, at any time, resign from the Union, regardless of any

window period which may be specified in the collective bargaining agreement or the Public

Employee Relations Act,” (Exhibit 1.), and that Side Letter Agreement, unless otherwise altered

or terminated by Local 668 and the Commonwealth, will remain in effect until a successor CBA

becomes effective.

        5.      Counsel for SEIU Local 668 has represented that the tentative agreement for a

successor CBA has recently been reached by Local 668 and the Commonwealth, and that the

tentative agreement incorporates the principles established by the Side Letter Agreement by

removing union security provisions challenged by Plaintiffs in this matter from the successor

agreement.

        6.      Following the circulation of the Side Letter Agreement and representations

concerning the tentative agreement for the successor CBA, the parties participated in a conference

call on June 12, 2019, in order to discuss the next steps in this litigation.



                                                   2
       7.      As a result of the discussion on the June 12, 2019 conference call, all parties agreed

to file the instant Motion requesting that this litigation be stayed pending the ratification of the

successor CBA. This will allow the parties time to consider the effect of the Side Letter Agreement

and any successor CBA on the claims for relief in this matter, including Plaintiffs’ claim for

prospective relief against application of the “union security” provisions of the CBA, and to further

discuss any implications for the future of this matter, including with respect to Plaintiffs’ claims

for retrospective monetary relief.

       WHEREFORE, it is respectfully requested that this Honorable Court grant the instant

Motion to Stay Proceedings.


                                                      Respectfully submitted,

                                                      JOSH SHAPIRO
                                                      Attorney General

                                              By:     /s/ Yana L. Warshafsky
                                                     Yana L. Warshafsky, DAG
                                                     Office of Attorney General
                                                     /s/ Nancy A. Walker_______________________
                                                     Nancy A. Walker, CDAG
                                                     Office of Attorney General
                                                     Counsel for Commonwealth Defendants


                                                     /s/ P. Casey Pitts_________________________
                                                     P. Casey Pitts, Esq.
                                                     Altshuler Berzon LLP
                                                     Counsel for Defendant SEIU Local 668


                                                     /s/ Nathan J. McGrath_____________________
                                                     Nathan J. McGrath, Esq.
                                                     The Fairness Center
                                                     Counsel for Plaintiffs




                                                 3
